Title: Promissory Note to John Harper, 18 February 1775
From: Washington, George
To: Harper, John



Feby 18th 1775

I Promise to pay to Captn John Harper or his order, In, or before the Month of May, next ensuing the date hereof, the Sum of Fifty two pounds ten Shilling Virginia Currency It being for value of a Negro boy Tom; or Thomas sold by the said Harper to

Go: Washington


Recd July 24th 1776 of Genl George Washington by the hands of Mr Lund Washington Fifty two pounds 10/ in full for my Father.


John Harper ⟨⅌illegible⟩per
